Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 1 of 29 PageID #: 13786




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


  HUAWEI TECHNOLOGIES CO. LTD.,

                 Plaintiff,
       v.
  VERIZON COMMUNICATIONS, INC., et al.
                                                  No. 2:20-cv-00030-JRG
                  Defendants.

                                                    Jury Trial Demanded
  VERIZON BUSINESS NETWORK
  SERVICES, INC., et al.

                 Counterclaim-Plaintiffs,

  v.

  HUAWEI TECHNOLOGIES CO. LTD.,
  et al.

                 Counterclaim-Defendants.

           HUAWEI’S RESPONSE TO COUNTERCLAIM PLAINTIFFS’
                OPENING CLAIM CONSTRUCTION BRIEF
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 2 of 29 PageID #: 13787




                                                  TABLE OF CONTENTS
I.    INTRODUCTION .................................................................................................................. 1
II.   ARGUMENT .......................................................................................................................... 3
      A. “Round trip delay” terms ................................................................................................... 3
            1. Verizon’s proposal contradicts the prosecution history and ensnares the
               prior art that this limitation was meant to distinguish................................................ 4
            2. Verizon’s attempt to give examples of the “reflects” term’s scope lacks
               intrinsic support further illustrates the term’s indefiniteness. .................................... 8
            3. Verizon’s proposal would render the “reflects” limitation superfluous. ................. 11
      B. “Digital wrapping circuit” ............................................................................................... 12
      C. Time stamp insertion terms ............................................................................................. 14
      D. Terms Addressed Under Section 112 ¶ 6. ....................................................................... 17
            1. “Module” terms........................................................................................................ 17
            2. “Code to perform”.................................................................................................... 21
      E. Moot disputes .................................................................................................................. 23




                                                                     i
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 3 of 29 PageID #: 13788




                                               TABLE OF AUTHORITIES
Cases

Advanced Ground Info. Sys. v. Life360, Inc.
  No. 14-80651, 2014 WL 12652322 (S.D. Fla. Nov. 21, 2014.................................................. 22

Akzo Nobel Coatings, Inc. v. Dow Chem. Co.
  811 F.3d 1334 (Fed. Cir. 2016)................................................................................................. 11

Aristocrat Techs., Austl. PTY Ltd. v. Int’l Game Tech.
  521 F.3d 1328 (Fed. Cir. 2008)....................................................................................... 2, 21, 22

Bd. of Regents of the Univ. of Texas Sys. v. BENQ Am. Corp.
  533 F.3d 1362 (Fed. Cir. 2008)............................................................................................. 7, 16

Cypress Lake Software, Inc. v. Samsung Elecs. Am., Inc.
  382 F. Supp. 3d 586 (E.D. Tex. 2019) ....................................................................................... 22

Cypress Lake Software, Inc. v. ZTE (USA)
  No. 6:17-cv-00300-RWS, 2018 WL 4035968 (E.D. Tex. Aug. 23, 2018) .............................. 22

Egenera, Inc. v. Cisco Systems, Inc.
  No. 16-11613, 2018 WL 717342 (D.Mass. Feb. 5, 2018) ........................................................ 22

Global Equity Mgmt. (SA) Pty. Ltd. v. Expedia, Inc.
  No. 2:16-cv-00095-RWS-RSP, 2016 WL 7416132 (E.D. Tex. Dec. 22, 2016) ....................... 22

Grecia v. Samsung Elecs. Am., Inc.
  780 F. App’x 912 (Fed. Cir. 2019) ..................................................................................... 20, 22

Kinik Co. v. Int’l Trade Comm’n.
  362 F.3d 1359 (Fed. Cir. 2004)............................................................................................. 7, 16

Media Rights Techs., Inc. v. Capital One Fin. Corp
 800 F.3d 1366 (Fed. Cir. 2015) .............................................................................................. 20

Nautilus, Inc. v. Biosig Instruments, Inc.
  572 U.S. 898 (2014) .................................................................................................................... 3

Novartis Pharm. Corp. v. Abbott Labs
  375 F.3d 1328 (Fed. Cir. 2004)............................................................................................. 3, 12

Power Mosfet Techs., L.L.C. v. Siemens AG
  378 F.3d 1396 (Fed. Cir. 2004)................................................................................................. 11




                                                                     ii
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 4 of 29 PageID #: 13789




Verint Sys. Inc. v. Red Box Recorders Ltd.
  166 F. Supp. 3d 364 (S.D.N.Y. Jan. 4, 2016) ........................................................................... 22

Statutes

35 U.S.C. § 103 ............................................................................................................................. 11

35 U.S.C. § 112 ...................................................................................................................... passim




                                                                      iii
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 5 of 29 PageID #: 13790




  I.   INTRODUCTION

       Huawei submits this claim construction brief in response to Verizon’s opening claim

construction brief for the ’111 and ’288 Patents (the “Verizon Patents”) (Dkt. No. 84 “Op. Br.”).

       As an initial matter, both parties put forward a number of non-“means for” terms to be

construed under § 112 ¶ 6 in their cross-briefing. But as Huawei explained in its opening brief

related to the Huawei’s patents, § 112 ¶ 6 should not apply to non-“means for” terms where (1) a

POSITA would understand the claim term to refer to known structure, including known computing

structure such as a general purpose computer or processor or (2) the claim term as a whole specifies

an objective and explains how hardware/software operates within the context of the claimed

invention to achieve it. Dkt. 82 at 28 (“Huawei Br.”) (citing cases).

       As such, step one of the means-plus-function analysis should resolve the issue for both

Huawei’s patents and Verizon’s patents—resulting in none of these non-“means” terms

implicating § 112 ¶ 6. This is because the patents refer to existing OTN technology (such as the

G.709 and other standards) that would connote to a POSTIA at least general purpose structural

components—a fact on which both parties seem to agree. See, e.g., Op. Br. at 11-12 (“[A] POSITA

would understand these disclosures of an ITU-T G.709 network interface to be a sufficient

recitation of structure for performing the claimed functionalities”); Min Decl. at ¶¶ 90, 105, 112

(“However, a POSITA would understand that every G.709 network interface must include, at a

minimum, certain structural components, such as a laser (transmit-side), photo sensor (receive-

side), frame buffer, and a processor.”); accord Huawei Br. at 29-30. Given the disclosures of OTN

networks and standards in Huawei’s and Verizon’s patents, none of these terms should get past the

first-step of a means-plus-function analysis under § 112 ¶ 6.




                                                 1
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 6 of 29 PageID #: 13791




       According to Verizon, however, many of Huawei’s patents implicate § 112 ¶ 6. If that is

the case, then Verizon’s patents also implicate § 112 ¶ 6. Moreover, Verizon’s claims would be

invalid under step-two of the means-plus-function analysis for failing to provide any algorithms

or any specific structures that correspond to the claimed functionality, beyond general purpose

computers. See Aristocrat Techs., Austl. PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1337 (Fed.

Cir. 2008) (noting with respect to step two “[t]he inquiry is whether one of skill in the art would

understand the specification itself to disclose a structure, not simply whether that person would be

capable of implementing that structure.”).

       Putting § 112 ¶ 6 aside, there are only three discrete sets of terms for the Court to address:

(1) the “reflects” terms, (2) the “digital wrapping circuit” term, and (3) the time stamp insertion

terms. With the first two, the Verizon Patents fail to provide sufficient context for one of ordinary

skill in the art to understand the scope of these terms and the associated claims with reasonable

certainty. Verizon’s attempts to contrive a scope contradict the intrinsic record and should be

rejected. With the time stamp insertion terms, Verizon, under the guise of plain meaning, attempts

to improperly expand these terms’ scope to cover the very prior art they were meant to exclude

during prosecution. Huawei’s analysis on the other hand is supported by the specification, file

history, and extrinsic evidence. For the reasons discussed below, the Court should adopt Huawei’s

proposals.




                                                 2
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 7 of 29 PageID #: 13792




    II.   ARGUMENT

       A. “Round trip delay” terms

                Term (claims)                      Verizon’s Proposed             Huawei’s Proposed
                                                     Construction                   Construction
    “wherein the first time stamp             Plain and ordinary                  Indefinite
    comprises information reflecting a        meaning;
    round trip delay of the network”
    (’111 patent, claims 6, 16, 22, and       Alternatively, “wherein
    30)                                       the first time stamp comprises
                                              information used to determine
    “wherein the information of the first     a round trip time of a signal
    time stamp reflects a round trip delay    traveling within the network”
    of a network” (’111 patent, claim 12)     / “wherein the information of
                                              the first time stamp is used to
    “wherein the information reflects a       determine a round trip time of
    round trip delay of a network;”           a signal traveling within a
    (’111 patent, claims 1 and 26)            network”
          The claims are indefinite because the term “wherein the information of the first time stamp

reflects a round trip delay”1 “fail[s] to inform, with reasonable certainty, those skilled in the art

about the scope of the invention.” See Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901

(2014); Ex. A, (“Melendez Decl.”) at ¶¶ 32-46. As an initial matter, this phrase is not a term of

art—it does not have a widely recognized meaning in the field of latency measurements such that

technical dictionaries could resolve this dispute. Melendez Decl. at ¶ 32. While this alone does

not render the term indefinite, it does mean that the patent’s intrinsic record must give meaning to

the term. Indeed, “[i]f the disputed claim term ‘is a term with no previous meaning to those of

ordinary skill in the prior art, its meaning, then, must be found elsewhere in the patent.’” Novartis

Pharm. Corp. v. Abbott Labs., 375 F.3d 1328, 1334 (Fed. Cir. 2004) (citation omitted) (finding

that the term “lipophilic component” did not have a “well-defined meaning to those of skill in the



1
 For clarity, the “reflects” term or limitation will be used in this brief to refer to all three variations
of this term since the parties are treating these the same for claim construction purposes.



                                                    3
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 8 of 29 PageID #: 13793




art” requiring the court to “turn to the intrinsic evidence,” even though Novartis and its expert

observed “lipophilic” itself has a well-defined meaning to those of skill in the art).2 Here, however,

the ’111 Patent never uses the phrase “reflects a round trip delay” or any variant. Nor does the

’111 Patent provide any hint at how a round trip delay can be “reflected” in information of the first

time stamp or what that means. See Melendez Decl. at ¶¶ 32-40.

       Having no intrinsic support to give any meaning to this term, Verizon (based solely on

extrinsic expert say so) attempts, post hoc, to provide a construction for this term to save the

claim—namely, that “information of the first timestamp ‘reflects’ a round trip delay of the network

because it is used as part of the round trip delay measurement.” Op. Br. at 5. But Verizon’s

proposal is inconsistent with the intrinsic record and wrong for several reasons: (1) Verizon’s

proposal would recapture the prior art this limitation was added to overcome, (2) Verizon’s

examples of how this term would be understood only underscore its ambiguity, and (3) Verizon’s

proposal renders this claim language superfluous of other limitations.

           1. Verizon’s proposal contradicts the prosecution history and ensnares the
              prior art that this limitation was meant to distinguish.

       Verizon’s new proposal would expand the scope of this claim to cover the very prior art

this term was added to overcome in prosecution. See Ex. B, VZ-HW-EDTX-0000001–337 at 262-

63, 294, 304 (“’111 Patent File History”). After numerous rejections and amendments but before

the addition of the disputed term, the PTO examiner rejected the claims under § 103 as being

unpatentable over Edmison in view of Ofek and Fujimori. Id. at 262-63. The examiner mapped

most of the elements to Edmison, including the limitations the first time stamp, the second time



2
  The issue is not merely what the word “reflect” means, as Dr. Min and Dr. Melendez appear to
agree on that word’s meaning while still disagreeing on the scope of the phrase “reflects a round
trip delay.” Cf. Melendez Decl. at ¶ 36 with Min Decl. at ¶ 67 n.8. As such, the “reflects” term
must be construed in the context of the ’111 Patent’s intrinsic record, including the file history.


                                                  4
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 9 of 29 PageID #: 13794




stamp, information of the first time stamp included in the second time stamp, and measuring the

round trip delay. Id. Although the examiner found that “Edmison … does not explicitly disclose

‘extracting information of the first time stamp,’” he found the extracting functionality was

rendered obvious by “using Fujimori to modify Edmison’s method.” Id. at 263-64.

       In particular, beginning with the first limitation, the examiner found Edmison’s Node Z

receives a first time stamp 110 as shown below in red (including information time TA1 representing

the most current network time at Node A when the stamp was initially transmitted). See Melendez

Decl. at ¶ 42 (citing prosecution history and annotating Edmison in accordance with examiner’s

analysis); see also Ex. C, Edmison at ¶ 63:




Next, Node Z generates a second time stamp 114 (which includes information of the first time

stamp such as time TA1) and transmits it back to Node A. See Melendez Decl. at ¶ 43; Edmison at

¶¶ 63-64. Time stamp 114 also includes times TZ1 (destination receive time) and TZ2 (destination

transmission time). See Melendez Decl. at ¶ 43 (annotating prior art); Edmison at ¶¶ 63-64:




                                                5
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 10 of 29 PageID #: 13795




 Node A can then calculate the round trip delay by taking the source receive time (TA2) minus the

 source transmission time (TA1) minus the destination delay time (TZ2 – TZ1). See Melendez Decl.

 at ¶ 44 (annotating prior art); Edmison at ¶¶ 50, 65:




        Notable for the claim construction dispute here, information of the first time stamp (TA1)

 is used as part of the round trip delay measurement in Edmison (TA2 - TA1 – TZ2 – TZ1), Melendez

 Decl. at ¶ 45—which is the very thing Verizon now argues the “reflects” limitation covers.

 See Op. Br. at 5-6 (“[T]he information ‘reflects’ a round-trip delay because it is used as part of the

 round-trip delay measurement.”).

        In response to this rejection, Verizon added the “reflects” limitation at issue to overcome

 the Edmison combination. ’111 Patent File History at 294. And Verizon expressly represented

 that the “reflects” limitation mooted the examiner’s arguments and could not be found in the prior

 art, including Edmison:



                                                   6
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 11 of 29 PageID #: 13796




        Applicant respectfully submits that neither the cited portions of Edmison, Ofek, and
        Fujimori, nor Edmison, Ofek, and Fujimori generally, disclose, or even suggest,
        “extracting information of the first time stamp from the first overhead of the first
        optical transport unit frame, wherein the information reflects round trip delay of a
        network”[.]

 Id. at 304 (emphasis by Verizon).

        In summary, adding the “reflects” limitation and distinguishing it from the prior art was

 necessary to overcome the examiner’s obviousness rejection. Accordingly, Verizon cannot now

 expand the scope of its claims to recapture the very prior art subject matter this limitation was

 meant to exclude. See Kinik Co. v. Int’l Trade Comm’n., 362 F.3d 1359, 1365 (Fed. Cir. 2004)

 (“Claims cannot be construed as encompassing the prior art that was . . . disclaimed during

 prosecution.”). Indeed, it would “effect [a] nonsensical result” to construe these claims to include

 the very thing they were amended to exclude. Bd. of Regents of the Univ. of Texas Sys. v. BENQ

 Am. Corp., 533 F.3d 1362, 1370 (Fed. Cir. 2008) (“[I]f ‘syllabic elements’ included words, then

 Rabiner’s disclosure of matching with words would teach the portion of claim 10 that was amended

 to distinguish Rabiner. We decline to adopt a construction that would effect this nonsensical

 result.”). That Verizon’s attempt to identify a scope for this term blatantly encompasses the prior

 art shows these claims do not have a reasonably certain scope.3



 3
    Verizon’s Opening Brief fails to meaningfully address Dr. Melendez’s analysis of the
 prosecution history. First, Verizon incorrectly suggests that this limitation was introduced solely
 to overcome Fujimori. But this is wrong. The examiner’s rejection was a § 103 obviousness
 combination where Fujimori was cited in the combination to disclose the “extracting,” and it was
 Edmison that the examiner cited for the first time stamp, second time stamp, information of the
 first time stamp, and measuring the round trip delay. See ’111 Patent File History at 262-63. Next,
 Verizon and its expert, Dr. Min, incorrectly argue that “in Edmison [TA1] is completely rewritten
 by ‘the most current network processor time’ and not used to determine a round trip time of a
 signal traveling within the network.” Op. Br. at 7. This argument, parroted from the file history,
 is plainly false on its face and was repeatedly rejected during prosecution. Edmison explains that
 TA1 represents the “the most current network processor time” when it is “filled in” to probe packet
 108 at “source network element A” before being transmitted to destination Z. Edmison at Fig. 4,
 ¶ 63. Nowhere does Edmison say that TA1 is rewritten. To the contrary, Edmison makes clear that


                                                  7
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 12 of 29 PageID #: 13797




            2. Verizon’s attempt to give examples of the “reflects” term’s scope lacks
               intrinsic support further illustrating the term’s indefiniteness.

        While Verizon and its expert suggest several examples of what Verizon alleges falls within

 the scope of the “reflects” term, none of them are supported by any intrinsic evidence. No example

 comes from the specification. And there is nothing to tie any of these arguments to the scope of

 the term “reflects a round trip delay” as set for in the patent. Rather, these examples merely assume

 and rely on Verizon’s improper construction—that “reflects” means anything used as part of the

 round trip delay measurement. At best, these examples show the ambiguity in this term.

        For example, Verizon suggests that “the first timestamp can be used to determine the one-

 way delay, which is merely doubled to obtain the round-trip delay.” At first blush, this simplistic

 example may seem compelling—however, it contradicts the intrinsic record. The patent explains

 “round-trip latency … measures one-way latency from a source to a destination plus one-way

 latency from the destination back to the source,” not just twice the one-way latency from a source

 to a destination. ’111 Patent at 1:57-60. The ’111 Patent also expressly recognizes that the latency

 in a network may vary. Id. at 2:3-7. Moreover, contrary to Verizon’s suggestion, nothing in the

 patent suggest calculating a one-way delay with the first time then and doubling it to find the round

 trip delay—or describes how that could even work. Instead, every example in the ’111 Patent




 TA1 is still the source transmission time for node A (even after traveling to node z and back) when
 it describes using TA1 to calculate the round trip delay. Id. at ¶¶ 50, 65 (describing TA1 in round
 trip delay measurement as “source transmission time”). Indeed, the formula described in Edmison
 would be non-sensical if TA1 was being updated at every (or any) instance to be the most current
 network processor time. Id. If that was not enough, the subscript A should have given it away that
 this time relates to network element A. The examiner obviously understood this. See ’111 Patent
 File History at 262 (describing “tA1, most current processor time at node A at the time of
 transmission” (emphasis added)). Frankly, that Dr. Min—Verizon’s purported expert—would put
 forth such a baseless argument suggests that he has not performed a reliable analysis and his
 testimony should be disregarded.



                                                  8
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 13 of 29 PageID #: 13798




 involves using at least the two time stamps to measure the round trip delay. Melendez Decl. at ¶¶

 34-35; see also ’111 Patent at Fig. 6, 606-608, 7:30-56; Fig. 7, 707-709, 8:41-67, 3:66-4:25. To

 even provide a hypothetical where doubling the one-way delay would equal a round trip delay,

 Verizon’s expert, Dr. Min, has to “suppose the path taken from a source to a destination is the

 same” as destination to source, assume “symmetric traffic conditions,” and ignore a “possible

 difference [in] the processing times” in the different directions. Min. Decl. at ¶ 61. Even with

 these assumptions, Dr. Min concedes his illustration is still a “simplification” because it ignores

 “processing time associated with the source and destination nodes.” Id. at ¶ 62. Absent these

 suppositions and assumptions, a doubled one way delay would not equal a later measured round

 trip delay.4 At best Dr. Min’s argument, shows a POSITA would be left guessing as to whether

 this “reflects” limitation should be limited to scenarios where the round trip delay equals twice the

 one-way delay (that is, where the time stamps travel the same path, the network is synchronous,

 there are no differences on processing times, there is no processing time associated with the source

 and destination nodes). That Verizon seeks a broader construction beyond this scenario highlights

 the lack of a reasonably discernible scope for this term.

        Likewise, Dr. Min’s hypothetical in which he suggests that “the first timestamp could be

 the round trip delay”5 also relies on unfounded assumptions that contradict the disclosure of the



 4
   To even calculate a one way delay in Dr. Min’s extremely simple example, Dr. Min even has to
 use two time stamps, t1 and t2, to perform the calculation: 2 ms – 0 ms = 2 ms. Min. Decl. at ¶
 61. Critically, however, the first time stamp in this example is t1, which is 0 ms, and nothing about
 0 ms reflects even a one-way delay (absent Dr. Min’s assumption that merely using that
 information in a calculation equates to “reflect[ing] a round trip delay”).
 5
   While somewhat unclear, Dr. Min appears to be suggesting that the “counters and ‘time tracking
 devices” in his example are being updated with the current time. Min. Decl. at ¶ 66. Otherwise,
 Dr. Min’s argument in this paragraph is internally inconsistent because he states the first time
 stamp t2 (shown at 2 ms) “could be the round trip delay” while saying that the round trip delay is
 4 ms (describing it as “the time the claimed first timestamp [t2] is received”). Id. Mere paragraphs


                                                  9
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 14 of 29 PageID #: 13799




 patent. Min. Decl. at ¶ 66. As an initial matter, Dr. Min’s hypothetical conflates what delay is at

 issue. The ’111 Patent talks about “round-trip latency … [being] one-way latency from a source

 to a destination plus one-way latency from the destination back to the source.” ’111 Patent at

 1:57-60 (emphasis added). In the ’111 Patent, it is the source node that generates the first time

 stamp. Id. at Fig. 6, Fig. 7, 3:16-26; 7:3-7; 8:16-19. As such, the round trip delay that Dr. Min’s

 points to on the left side of his figure in ¶ 66 is wrong because round trip delay is not measured

 until a second time stamp is sent back to the source in his hypothetical, which is the right side.6

 Regardless, nothing in ’111 Patent discloses or even suggests sending a prior one-way or round

 trip delay measurement in the time stamp. To the contrary, as Dr. Melendez explained, such a

 system would not “reflect[] ‘a round trip delay of a network’” in the manner claimed because “such

 [an example] would not be the same ‘the round trip delay of the network’ that would subsequently

 be measured using the second time stamp” given that network conditions may fluctuate. Melendez

 Decl. at ¶ 36-39. Dr. Min’s response is to suggest that the antecedent basis structure in the claims

 can be ignored, arguing that “[t]he information may reflect a round-trip delay because it is an

 approximation or proxy for the actual round-trip delay, which is measured later in the claim.” Min

 Decl. at ¶ 65. But this argument too has no intrinsic support.




 later, however Dr. Min argues the “reflects” term exclude instances where the value of the time
 stamp is updated to the current time. See Min. Decl. at ¶ 73. Specifically, when attempting
 (incorrectly) to distinguish the Edmison reference, Dr. Min claims that “[w]hile Edmison may use
 tA1 in the delay computation, this is not the same tA1 from the first timestamp (because the value
 has been updated to the most current network processor time).” Min. Decl. at ¶ 73 (citing to
 Verizon making this argument in prosecution to describe the scope of this claim term). According
 to that logic, t2 cannot “reflect the round trip delay” because the value of t2 is updated and therefore
 it is not the same t2 used in any round trip delay measurement.
 6
  To make one way delay consistent (and half the round trip delay), Dr. Min implicitly makes the
 same set of assumptions that he made with his prior hypothetical.


                                                   10
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 15 of 29 PageID #: 13800




        Ultimately, none of Verizon’s unsubstantiated examples provide any insight into the

 meaning of the phrase “information of the first time stamp reflects a round trip delay.” Every

 example relies on a litany of assumptions that have no support in the intrinsic evidence. Yet, for

 these examples to “reflect” a round trip delay as Verizon argues, these assumptions are necessary.

 As a result, a POSITA reviewing these claims would be left guessing as to how, when, and under

 what assumed network conditions this limitation would be met. At best, Verizon’s unsubstantiated

 examples illustrate how uncertain this term’s scope is.

            3. Verizon’s proposal would render the “reflects” limitation superfluous.

        If accepted, Verizon’s proposal would render this limitation superfluous, and as such its

 proposal is wrong. See Akzo Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334, 1340; Power

 Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004) (“[I]nterpretations that

 render some portion of the claim language superfluous are disfavored.”). Specifically, the claims

 at issue already have other limitations that require information from the first time stamp be used

 to measure the round trip delay. Taking claim 1 for example, other limitations require:

            •   “extracting information of the first time stamp”,

            •   including “part of the extracted information of the first time stamp” in a second
                time stamp, and

            •   “us[ing the second time stamp] to measure the round trip delay.”

 See, e.g., ’111 Patent, claim 1. As such, the second time stamp includes extracted information of

 the first timestamp, which is used to measure the round trip delay. Therefore, these limitations

 already require that “information of the first timestamp [namely, the information in the second

 time stamp] . . . . [be] used as part of the round trip delay measurement.” Cf. Verizon’s Proposed

 Construction. Thus, if Verizon’s proposal is accepted, the phrase “information of the first time

 stamp reflects a round trip delay” would simply be duplicative of these other limitations and



                                                 11
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 16 of 29 PageID #: 13801




 superfluous. Telling, however, is that the “reflects” term was specifically added in prosecution as

 the alleged point of novelty to overcome the examiner’s §103 prior art rejections during

 prosecution even though these other limitations already existed. See ’111 Patent File History at

 262-63, 294, 317-318; see also Melendez Decl. at p. 14-19.

           In sum, “there would be no way for POSITA to somehow know, with any degree of

 certainty, what the scope of the claim term ‘reflect[s]/[ing] a round trip delay of the network’

 means.” Melendez Decl. at ¶ 40. Thus, the Court should find these claims indefinite.

       B. “Digital wrapping circuit”

             Term (claims)               Verizon’s Proposed               Huawei’s Proposed
                                           Construction                     Construction
     “digital wrapping circuit”        Plain and ordinary           Indefinite
     (’111 patent and ’288 patent,     meaning;
     claims 4, 5, 8, 9, 14, 15, 18,
     19, 29, 33)                       Alternatively, “an
                                       ITU-T G.709
                                       telecommunications
                                       circuit”

           The term is indefinite under § 112 ¶ 2. The term “digital wrapping circuit” is not a term of

 art. Melendez Decl. at ¶ 47 (showing no use of this term other than the Verizon Patents).7 While

 in such circumstances the Court would normally fashion a definition for a term by reference to

 how the term is described in the specification,8 here, the specification provides no meaningful way

 to understand this term. Melendez Decl. at ¶ 49-50.


 7
   Verizon and its expert attempt to sidestep this issue by focusing on just “digital wrapper,” without
 the addition of circuit. But that is not the claim term in dispute. Cf. Novartis, 375 F.3d 1334
 (finding that the term “lipophilic component” did not have a “well-defined meaning to those of
 skill in the art” requiring the court to “turn to the intrinsic evidence,” even though Novartis and its
 expert observed “lipophilic” itself has a well-defined meaning to those of skill in the art). As such,
 Verizon’s supposed extrinsic evidence, related only to digital wrapping, is besides the point.
 8
   See Novartis, 375 F.3d 1334 (“If the disputed claim term ‘is a term with no previous meaning to
 those of ordinary skill in the prior art, its meaning, then, must be found elsewhere in the patent.’”).


                                                   12
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 17 of 29 PageID #: 13802




         The Verizon Patents’ specification does not use the term “digital wrapping circuit” and

 does not teach a person of skill in the art what a digital wrapping circuit is or what it might do.

 Melendez Decl. at ¶ 49. While the term “circuit” is used in the Verizon Patents to refer to an

 integrated circuit in a different context, the digital wrapping circuit is not an integrated circuit as

 this would contradict the claim language. Id. at ¶ 49-50. In particular, the claims require there be

 an “overhead portion of the digital wrapping circuit,” which indicates that the digital wrapping

 circuit cannot be hardware because hardware, such as an integrated circuit, does not have overhead

 portions. Id. at ¶ 50; see also, e.g., ’111 Patent, claim 5. And neither Verizon nor Dr. Min have

 argued that this refers to an integrated circuit.

         While Verizon proposes a construction in its Opening Brief, this proposal is wrong. As an

 initial matter, Verizon’s construction in its Opening Brief is not the same as Verizon’s original

 proposal for this term. Originally, Verizon claimed that this term referred to an electrical

 component—that is, “an ITU-T G.709 network interface for generating digitally wrapped signals.”

 Dkt. 59-3 at term No. 55. But after Dr. Melendez explained the problems with such a construction,

 Melendez Decl. at ¶ 51-53, Verizon came up with a new “plain meaning” argument, arguing for

 the first time in its Opening Brief that this term refers to a “connection between nodes,” which has

 nothing to do with generating signals. Verizon’s flip-flopping only affirms that this term lacks a

 defined plain meaning or discernible scope.

         Moreover, Verizon’s new construction still is not plausible. As an initial matter, Dr. Min

 cites to no evidence for his claim that “circuit” here refers to a “connection between nodes” in the

 digital wrapping context. This new argument also runs afoul of the same claim language as

 Verizon’s last proposal because the “connections between nodes” have no overhead portion.

 Verizon’s own extrinsic evidence confirms this. For example, the Ciena publication explains that




                                                     13
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 18 of 29 PageID #: 13803




 OTN is a protocol for sending data over “optical light paths.” Op. Br. at 9.9 Optical light paths

 are merely transmission mediums for carrying light. As such, these “connections” do not have

 overhead portions because overhead portion refers to an area in a data frame. See Melendez Decl.

 at ¶¶ 50-51. As such, Verizon’s new proposal contradicts the claim language and must be rejected.

 Given that there is no discernable scope for this term, the claims are indefinite. Id. at ¶ 54.

       C. Time stamp insertion terms

                     Term (claims)                      Verizon’s Proposed      Huawei’s Proposed
                                                          Construction            Construction
     “wherein the first time stamp was inserted          Plain and ordinary   “wherein a
     into one of a frame alignment overhead              meaning              determination to insert
     portion, an optical channel transporting unit                            the first time stamp into
     overhead portion, an optical channel data                                . . . was based on at least
     unit overhead portion, and an optical                                    a characteristic of the
     channel payload unit overhead portion of a                               first time
     first overhead of a first optical transport unit                         stamp, . . .”
     frame based on at least a characteristic of the
     first time stamp” (’288 patent, claims 1, 12)

     “wherein the first time stamp is inserted into      Plain and ordinary   “wherein determining to
     one of the frame alignment overhead                 meaning              insert the first time
     portion, the optical channel transporting unit                           stamp into one of . . . is
     overhead portion, the optical channel data                               based on at least a
     unit overhead portion, and the optical                                   characteristic of the first
     channel payload unit overhead portion of the                             time stamp, . . .”
     first overhead of the first optical transport
     unit frame based on at least a characteristic
     of the first time stamp” (’288 patent, claims
     16, 26, 30)




 9
   To be clear, nothing in this evidence suggests the OTN protocol (or digital wrapping) is itself a
 connection or link, and as Dr. Melendez explained a digital wrapper is merely an encapsulation of
 frames of data. Melendez Decl. at ¶¶ 50-51.


                                                        14
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 19 of 29 PageID #: 13804




  wherein the first time stamp is                    Plain and ordinary    “wherein determining to
  inserted into the one of the frame alignment       meaning               insert the first time
  overhead portion, the optical channel                                    stamp into the one of . .
  transporting unit overhead portion, the                                  . is based on at least a
  optical channel data unit overhead portion,                              characteristic of the first
  and the optical channel payload unit                                     time stamp, . . .”
  overhead portion of the first overhead of the
  first optical transport unit frame based on at
  least a characteristic of the first time stamp”
  (’288 patent, claim 22)
  “transmitting the first time stamp associated      Plain and             “transmitting the first
  with the first location inserted into one of a     ordinary              time stamp associated
  frame alignment overhead portion, an               meaning               with the first location,
  optical channel transporting unit overhead                               wherein a determination
  portion, an optical channel data unit                                    to insert the first time
  overhead portion, and an optical channel                                 stamp into one of . . .
  payload unit overhead portion of a first                                 was based on at least a
  overhead of a first optical transport unit                               characteristic of the first
  frame based on at least a characteristic of                              time stamp, . . .”
  the first time stamp to a second location via
  a network” (’288 patent, claim 6)

        Under the guise of plain meaning, Verizon attempts to read out this limitation—the alleged

 point of novelty for these patents, see Ex. D, Melendez Second Decl. at ¶ 34-39. But the claims

 require something specific here: inserting the first time stamp within one of four different overhead

 potions “based on” “at least one of a size of the first time stamp, an amount of the first time stamp

 and a type of the first time stamp.” Id. at ¶ 31-32; see generally ’288 Patent, claims. As Dr.

 Melendez explained, a POSITA would understand that “these claim terms require that the specific

 location(s) of insertion within the overhead, amongst the list of alternatives listed, is not fixed but

 rather is dependent upon at least a characteristic of the first time stamp.” Id. at ¶ 33.

        The specification confirms Dr. Melendez’s interpretation:

        In an exemplary embodiment, a time stamp may be associated with an Optical
        Transporting Unit (OTU) frame. The time stamp may be inserted within an
        Overhead 301 of an Optical Transporting Unit (OTU) frame. The size of a time
        stamp may vary. For example, amount, size or type of information associated with
        the time stamp may affect the size of the time stamp. In addition, other factors may
        be considered. Therefore, a time stamp may be inserted within different locations


                                                    15
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 20 of 29 PageID #: 13805




        of Overhead 301 depending on the characteristics, size, amount, type, etc., of the
        time stamp.

 ’288 Patent at 6:31-40 (emphasis added). Because the characteristics of the time stamp

 may vary, the system must evaluate these characteristics to determine where to insert the

 time stamp. Id. Otherwise, the insertion would not be depending on or based on the

 specific characteristics. See id.

        Moreover, during prosecution, Verizon expressly disclaimed any interpretation of

 these claim terms where a time stamp is inserted into a portion of the overhead based on

 simply identifying where the first time stamp is supposed to be inserted.

        In addition the “inserting the first time stamp into the portion of the optical channel
        overhead based on identifying the first time stamp and inserting into the
        portion of the optical channel overhead that [sic] [is] assigned for time stamp”
        disclosed by Ofek is not inserting the time stamp in one of the overhead portions
        ‘based on at least a characteristic of the first time stamp, wherein the
        characteristic of the first time stamp is at least one of a size of the first time stamp,
        an amount of the first time stamp and a type of the first time stamp.

 Ex. E, ’288 Patent File History p. 238 (bolded emphasis added) (underline and italics in

 the original); Melendez Second Decl. at ¶ 41. Verizon cannot now attempt to recapture

 this claim scope.     See Kinik, 362 F.3d at 1365 (“Claims cannot be construed as

 encompassing the prior art that was . . . disclaimed during prosecution.”).

        Finally, Verizon’s purported “plain meaning” argument seeks to improperly

 broaden the scope of these claims. Specifically, Verizon argues that term is “passive” not

 “active,” covering “any means of insertion (by any component).” Op. Br. at 20. This is

 wrong. First, strictly looking at the claims, the limitations do not cover “any means of

 insertion,” instead requiring the insertion into one of four overhead portions be based on a

 specific set of three characteristics. Melendez Second Decl. at ¶ 31-43; see also ’288

 Patent, claims. Second, this limitation also must not cover merely inserting the first time



                                                   16
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 21 of 29 PageID #: 13806




 stamp into a fixed portion of the optical channel overhead assigned for that timestamp

 because it would “effect [a] nonsensical result” to construe these claims to include the very

 thing they were amended to exclude. Bd. of Regents, 533 F.3d 1370. Accordingly, a

 construction is necessary to prevent Verizon from effectively reading out this limitation,

 which was the alleged point of novelty for these claims.

         The intrinsic and extrinsic record make clear that a POSITA would understand the claimed

 “insertion was not previously assigned (e.g. the portion(s) of an overhead reserved for the first

 time stamp) based on it being the first time stamp, but rather determined depending upon

 evaluation of a feature or quality (characteristic) of the actual time stamp.” Melendez Second Decl.

 at ¶ 34 (emphasis added).10 Thus, Huawei’s proposal should be adopted.

      D. Terms Addressed Under Section 112 ¶ 6.

            1. Module terms

 Term (claims)              Verizon’s Proposed Construction                   Huawei’s Proposed
                                                                                  Construction
  “receiving       Plain and ordinary meaning; alternatively, if             Based on positions
  module”          construed as 112(6):                                      taken by Verizon,
  (’111 and        Function: receiving a timestamp11                         these terms are
  ’288 patent,     Structure: an ITU-T G.709 network interface as            governed by 35 U.S.C.
  claims 12 and    described, e.g., in 2:8-4:59, 6:55-7:2, and Figs. 1-      § 112 ¶ 6 and lack
  16)              3.                                                        corresponding
                                                                             structure
                                                                             Function: As detailed
                                                                             in the corresponding
                                                                             claim limitation.


 10
   As an alternative, the Court could simply construe this claim term as not covering any insertion
 “based on identifying the first time stamp and inserting [it] into the portion of the optical channel
 overhead that [is] assigned for time stamp.” Cf. ’288 Patent File History p. 238.
 11
    This functionality is too limiting as the receiving module must be able to functionally “receive[]
 a first [or second] time stamp” and (ii) “extract[] information of the first time stamp from the first
 overhead…[wherein the information of the first time stamp reflects a round trip delay of a
 network].” See Melendez Decl. at ¶¶ 58, 62.


                                                  17
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 22 of 29 PageID #: 13807




  “processing     Plain and ordinary meaning; alternatively, if            Based on positions
  module” (’111   construed as 112(6):                                     taken by Verizon,
  and ’288                                                                 these terms are
  patent,         Function: storing the information of the first time      governed by 35 U.S.C.
  claims 12,      stamp from the first overhead of the first optical       § 112 ¶ 6 and lack
  16, and 20)     transport unit frame (claim 12); processing the          corresponding
                  second time stamp associated with the second             structure
                  location to measure the time of a signal through the
                  network.

                  Structure: a processing unit, a storage unit and/or
                  other various network elements as described, e.g.,
                  in the ’111 patent at 2:18-5:2; 6:65-7:13; Figs. 1-3.
  “generating     Plain and ordinary meaning; alternatively, if            Based on positions
  module”         construed as 112(6):                                     taken by Verizon,
  (’111 and                                                                these terms are
  ’288 patent    Function: generate a second time stamp based at           governed by 35 U.S.C.
  claims 12, 16) least in part on the extracted information of the first   § 112 ¶ 6 and lack
                 time stamp associated with the first location (claim      corresponding
                 12); generate a first time stamp associated with the      structure
                 first location (claim 16).

                 Structure: an ITU-T G.709 network interface as
                 described, e.g., in the ’111 patent at 2:18-5:2;
                 6:65-7:13; Figs. 1-3.
  “transmission Plain and ordinary meaning; alternatively, if              Based on positions
  module” (’111 construed as 112(6):                                       taken by Verizon,
  and ’288       Function: transmitting a timestamp                        these terms are
  patent                                                                   governed by 35 U.S.C.
                 Structure: an ITU-T G.709 network interface [as           § 112 ¶ 6 and lack
  claims 12, 14-
                 described, e.g., in ’111 patent at 2:18-4:59; 6:55-       corresponding
  16, 18,
                 7:3; Figs. 1-3]                                           structure
  and 19)

        According to Verizon, the various “unit” and “module” terms recited in Huawei’s patents

 lack corresponding structure, while the “module” terms recited in Verizon’s patents do not. See

 generally Dkt. 59-1 (Joint Claim Construction and Prehearing Statement, Ex. A). For example,

 Verizon contends that the following ’433 Patent term is governed by § 112 ¶ 6: “an acquisition

 unit configured to acquire N 66B coding blocks each of which contains 64B.” Conversely, it

 contends that the following ’288 Patent term is not governed by § 112 ¶ 6: “a receiving module at




                                                 18
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 23 of 29 PageID #: 13808




 a second location to receive a first time stamp associated with a first location inserted into one of

 a frame alignment overhead portion.” Similar exemplary terms are shown below:


               Huawei Patent Term                                 Verizon Patent Term

  “a first processing unit” (’236 patent)            “processing module”

  “a client signal byte number Cn generating “generating module”
  unit” (’505 patent)

  a sixth unit configured to form an Optical “transmission module”
  Channel Transport Unit-k (OTUk) frame
  including the OPUkframe for transmission
  (’505 patent)

         Both of these sets of terms recite a “unit” or “module” configured to provide OTN

 capability, e.g., receive a particular type of data. According to Verizon, its terms should be treated

 differently because a POSITA would understand the Verizon Patents to refer to G.709 capability.

 Op. Br. at 11-12 (“[A] POSITA would understand these disclosures of an ITU-T G.709 network

 interface to be a sufficient recitation of structure for performing the claimed functionalities.”). But

 those arguments apply with equal weight to Huawei’s G.709 patents as explained in Huawei’s

 opening claim construction brief. Huawei Br. at 29-30 (explaining that each of the Huawei G.709

 patents refer to OTN capability); Dkt. 82-11 at ¶¶ 106-07, 109-10, 112 (testifying that a POSITA

 would understand the Huawei G.709 patents to refer to known OTN structure). Indeed, Verizon’s

 expert Dr. Min testified that these “module” terms are structural because: “a POSITA would

 understand that every G.709 network interface must include, at a minimum, certain structural

 components, such as a laser (transmit-side), photo sensor (receive-side), frame buffer, and a

 processor.”). Min Decl. at ¶¶ 90, 105, 112. Nothing about this statement is specific to the Verizon

 Patents. If that statement is correct, it only confirms that the alleged § 112 ¶ 6 terms in Huawei’s

 patents are also structural.



                                                   19
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 24 of 29 PageID #: 13809




        As such, Verizon has failed to show that the “module” terms in its patents should be treated

 differently from the “module” terms in Huawei’s patents. If the “modules” in Verizon’s patents

 provide sufficient disclosure of structure to avoid the application on § 112 ¶ 6 at the first step of

 the analysis, then Huawei’s patents certainly provide that much disclosure and more. See Huawei

 Op. Br. at 29-30.

        If the Court concludes that those terms in Huawei’s patents are governed by § 112 ¶ 6,

 however, it should reach the same conclusion with respect to these “module” terms in the Verizon

 Patents because Verizon is merely relying on the G.709 standard for general purpose structures.

 See also Melendez Decl. at ¶¶ 58-89. Moreover, under step two of the § 112 ¶ 6, Verizon’s claims

 involving the “module” terms would be indefinite. The Verizon Patents fail to disclose any

 specific algorithm or specifically configured structures for each of their “module” terms. As such,

 under step two of the § 112 ¶ 6 analysis, Verizon’s claims would be indefinite. See, e.g., Media

 Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1374 (Fed. Cir. 2015) (claimed

 “compliance mechanism” invalid under § 112 ¶ 6 where “the specification fails to disclose an

 operative algorithm” for the claimed functions). Indeed, the claims from Verizon’s patents

 involving “module” terms merely describe “‘the results of the operation of an unspecified

 algorithm’ [which] is not sufficient to transform the disclosure of a general-purpose computer into

 the disclosure of sufficient structure to satisfy § 112 ¶ 6” at step two of the analysis. Grecia v.

 Samsung Elecs. Am., Inc., 780 F. App’x 912, 916-17 (Fed. Cir. 2019); see also Melendez Decl. at

 ¶¶ 58-89. For example, the specification does not describe any algorithm to determine latency in

 an Optical Transport Network as Verizon claims (Op. Br. at 10)—instead, it just claims a result

 (i.e. measuring the round trip delay) to be achieved by some undisclosed hardware, software or

 algorithm. Cf. ’111 and ’288 Patents, Claims 16 with Melendez Decl. at ¶¶ 68-73. Likewise, the




                                                  20
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 25 of 29 PageID #: 13810




 specification provides no algorithms for how to generate and transmit a first time stamp that

 specifically comprises information reflecting a round trip delay or that is inserted into a particular

 overhead portion based on certain characteristics—it merely states that these functions happen.

 Cf. ’111 and ’288 Patents, Claims 16 with Melendez Decl. at ¶¶ 74-89. While one of ordinary skill

 might be aware of ways to create such algorithms to achieve this functionality, the problem is that

 the specification discloses none. Aristocrat, 521 F.3d at 1337 (“The inquiry is whether one of skill

 in the art would understand the specification itself to disclose a structure, not simply whether that

 person would be capable of implementing that structure.”) (quotation omitted).

        In summary, as Huawei explained, the various “unit” and “module” terms recited in

 Huawei’s patents and Verizon’s patents do not implicate § 112 ¶ 6 at step one of the analysis

 through the disclosure of OTN networks and applicable standards. Huawei Op. Br. at 29-30. That

 should end the § 112 ¶ 6 analysis for these non-“means” terms. But if that is not the case, then

 Verizon’s patents are invalid under step two of the § 112 ¶ 6 analysis for failing to disclose any

 algorithms or corresponding structure.12

            2. “Code to perform”

          Term (claims)               Verizon’s Proposed        Huawei’s Proposed Construction
                                        Construction
  “A non-transitory computer         Plain and ordinary         Indefinite
  readable storage media             meaning
  comprising code to perform                                    In addition, based on positions
  the acts of the method of claim                               taken by Verizon, these terms are
  [1/6/22]” (’111 and ’288                                      governed by 35 U.S.C. § 112 ¶ 6
  patent, claims 23-25)                                         and lack corresponding structure

        As with the “module” terms, Verizon argues these are not § 112 ¶ 6 terms because “[a]

 POSITA would have understood the disclosed nodes to provide sufficient disclosure for the


 12
    In contrast, Huawei has identified algorithms associated with the various “module” and “unit”
 terms in its asserted patents should § 112 ¶ 6 apply. See Dkt. 59-1.


                                                  21
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 26 of 29 PageID #: 13811




 G.709-compliant network interface functionalities recited in these claims.” Op. Br. at 10; Min at

 Decl. ¶ 82. Accordingly, if the Court concludes that a POSITA would understand the “code to

 perform” of Verizon’s patents to refer to known OTN structure, it should reach the same result

 with respect to Huawei’s patents.

        Conversely, if the Court concludes that the Huawei patent terms are governed by § 112 ¶

 6, Verizon’s “code to perform” claims also implicate § 112 ¶ 6. The mere fact that the claims

 use the words “code to perform” as opposed to “module” makes no difference if the disclosure of

 the G.709 standard is not sufficient to avoid the application of § 112 ¶ 6.13 The Verizon Patents’

 specification and claims do not describe what code is included in the “code to perform,” how the

 code for the various steps of the incorporated method claims interact with each other, or how the

 code interacts with other components referenced in the incorporated methods. Melendez Decl. at

 ¶¶ 55-57. The language itself—“code to perform the acts of [certain] method” claims in their

 entirety—strongly suggests that these claims were effectively meant to be a black box substitute

 for functionality. Indeed, the code itself, not even a general purpose processor running the code,



 13
    See e.g., Global Equity Mgmt. (SA) Pty. Ltd. v. Expedia, Inc., No. 2:16-cv-00095-RWS-RSP,
 2016 WL 7416132, at *27-29 (E.D. Tex. Dec. 22, 2016) (construing “code for” under § 112, ¶ 6
 because it was “defined only by the function that it performs,” and the claims neither recited the
 “objectives and operations” of the code nor specified “[h]ow the code interacts with other code.”)
 Cypress Lake Software, Inc. v. Samsung Elecs. Am., Inc., 382 F. Supp. 3d 586, 615 (E.D. Tex. 2019)
 (finding claims reciting “code for” performing the functions of “detecting” user input and
 “presenting” a “navigation control” or a “visual component” governed by § 112, ¶ 6 because “the
 term ‘code for’ is defined only by the function that it performs”); Cypress Lake Software, Inc. v.
 ZTE (USA), No. 6:17-cv-00300-RWS, 2018 WL 4035968, at *9 (E.D. Tex. Aug. 23, 2018)
 (finding “the term ‘code for’ does not connote sufficiently definite structure”); Egenera, Inc. v.
 Cisco Systems, Inc., No. 16-11613, 2018 WL 717342, *2, 5-6 (D.Mass. Feb. 5, 2018) (finding
 terms reciting “logic to” perform a special purpose computer function to be governed by § 112,
 ¶6.); Advanced Ground Info. Sys. v. Life360, Inc., No. 14-80651, 2014 WL 12652322, *6-7, 8
 (S.D. Fla. Nov. 21, 2014) (finding various claim terms reciting “CPU software for” performing
 special purpose computer functions to be governed by § 112 ¶ 6), aff’d on other grounds, 830 F.3d
 1341 (Fed. Cir. 2016); Verint Sys. Inc. v. Red Box Recorders Ltd., 166 F. Supp. 3d 364, 379-381
 (S.D.N.Y. Jan. 4, 2016) (finding “first computer application operative” subject to 112 ¶ 6).


                                                 22
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 27 of 29 PageID #: 13812




 purports to perform these actions. As noted above, the Verizon Patents fail to disclose any

 algorithms for achieving these results (such as measuring round trip delay). See also Melendez

 Decl. at ¶¶ 55-57. And describing the results alone does not suffice. Grecia, 780 F. App’x 916-

 17. As such, the claims would be indefinite under step two of the § 112 ¶ 6 analysis. See id.;

 Aristocrat, 521 F.3d at 1337 (“The inquiry is whether one of skill in the art would understand

 the specification itself to disclose a structure, not simply whether that person would be capable of

 implementing that structure.”) (quotation omitted).

        In short, Verizon has failed to show that the “code to perform” terms in its patents should

 be treated differently from the “module” terms in Huawei’s patents. If the Court concludes that

 those terms in Huawei’s patents are governed by § 112 ¶ 6, it should reach the same conclusion

 with respect to these “code to perform” terms in the Verizon Patents. See also Melendez Decl. at

 ¶¶ 55-57. Moreover, because Verizon’s patents do not disclose any algorithms to go with this

 claimed “code to perform,” these claims would be indefinite if governed by § 112 ¶ 6. Id.

    E. Moot disputes

         Term (claims)            Verizon’s Proposed Construction          Huawei’s Proposed
                                                                             Construction
  “processing the second          Plain and ordinary meaning;           Indefinite
  time stamp associated
  with the second location        Alternatively, “processing the        Alternatively, “the round
  to measure a round trip         second time stamp associated with     trip delay.”
  delay of the network”           the second location to determine
  (’111 patent, claim 30)         the round trip time of a signal
                                  traveling within the network”

        Huawei raised this term in claim construction given the clear antecedent basis issue.

 While Verizon’s original proposed construction failed to address the issue (see Dkt. 59-3 at term

 No. 53), it appears the parties now agree this term should read “the round trip delay.”




                                                 23
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 28 of 29 PageID #: 13813




                  Term (claims)                         Verizon’s Proposed     Huawei’s Proposed
                                                          Construction           Construction
  “generating a first time stamp associated          Plain and ordinary        Indefinite
  with the first location” (’111 patent, claims      meaning;
  6, 16, 22, 30; ’288                                                          Alternatively, “a first
  patent, claim 6)                                   alternatively,            location.”
                                                     “generating a first
                                                     time stamp
                                                     associated with a
                                                     first location”

        Huawei raised this term in claim construction given the clear antecedent basis issue.

 While Verizon’s original proposed constructions failed to address the issue (see Dkt. 59-3 at

 term No. 54), it appears the parties now agree this term should read “a first location.”

                Term (claims)                      Verizon’s Proposed         Huawei’s Proposed
                                                     Construction               Construction
  “the first time stamp is inserted in a          Plain and                  No construction
  first overhead of a first optical               ordinary                   necessary
  transport unit frame” (’111 patent,             meaning
  claim 1)

  “the characteristic of the first stamp is       Plain and                  No construction
  at least one of a size of the first time        ordinary                   necessary
  stamp, an amount of the first time              meaning
  stamp and a type of the first time
  stamp” (’288 patent, claims 1, 6, 12,
  16, 22, 26, 30)
  “generating a second time stamp based           Plain and                  No construction
  at least in part on the extracted               ordinary                   necessary
  information of the first time stamp             meaning
  associated with the first location” (’111
  and ’288 patents, claims 1, 12, 22, 26)

        To reduce the number of disputes, Huawei dropped these terms in connection with its

 P.R. 4-3 expert indefiniteness disclosure. While there may have been some confusion on as to

 whether briefing from Verizon was still required, it appears the parties agree that these terms

 need not be construed.




                                                   24
Case 2:20-cv-00030-JRG Document 99 Filed 11/20/20 Page 29 of 29 PageID #: 13814




 Dated: November 20, 2020                            Respectfully submitted,

                                                     /s/ Bradley W. Caldwell
                                                     Bradley W. Caldwell
                                                     Texas Bar No. 24040630
                                                     bcaldwell@caldwellcc.com
                                                     Jason D. Cassady
                                                     Texas Bar No. 24045625
                                                     jcassady@caldwellcc.com
                                                     John Austin Curry
                                                     Texas Bar No. 24059636
                                                     acurry@caldwellcc.com
                                                     Justin T. Nemunaitis
                                                     Texas Bar No. 24065815
                                                     jnemunaitis@caldwellcc.com
                                                     CALDWELL CASSADY CURRY P.C.
                                                     2121 N. Pearl St., Suite 1200
                                                     Dallas, Texas 75201
                                                     (214) 888-4848

                                                     Gregory P. Love
                                                     Texas Bar No. 24013060
                                                     greg@lovetrialfirm.com
                                                     LOVE LAW FIRM
                                                     P.O. Box 948
                                                     Henderson, Texas 75653
                                                     (903) 212-4444


                                                     ATTORNEYS FOR PLAINTIFF/
                                                     COUNTERCLAIM DEFENDANT HUAWEI
                                                     TECHNOLOGIES CO., LTD. AND
                                                     COUNTERCLAIM DEFENDANTS HUAWEI
                                                     TECHNOLOGIES USA, INC. AND
                                                     FUTUREWEI TECHNOLOGIES, INC.


                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this document was served on all counsel who

 have consented to electronic service on November 20, 2020. Local Rule CV-5(a)(3)(A).

                                                        /s/ Bradley W. Caldwell
                                                        Bradley W. Caldwell


                                                25
